DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the same surface” (P46:LL4-5), “the position” (P46:L7), “the position” (P46:L11).  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 2-18 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 2 recites “a member” (P46:LL17 and 19).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a member” a second time makes it unclear whether the two instances of “a member” refer to the same claim element or different claim elements.  Appropriate correction is required. 
Claim 2 recites “a surface” (P46:L17).  Claim 1, upon which claim 2 depends, recites “the same surface” (P46:LL4-5).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly claims 9, 12, 15, and 18 recite similar language and are similarly rejected.  Appropriate correction is required.  
Claim 20 recites “the same surface” (P50:L30).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Per MPEP 2106.03 (I), a computer program is not directed to one of the statutory categories (see Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 8-9, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida, US 2010/0302171 A1 (hereinafter Yoshida).

Regarding Claim 1:  Yoshida discloses an information processing device, comprising a control unit for recognizing positions of a first detection target and a second detection target that are present on the same surface (Yoshida, an information output device comprising a touch panel chassis having a touch panel on at least one surface thereof, the touch panel having a medium, on which a coordinate value based on a predetermined rule and a dot pattern signifying a code value are printed, placed on the touch panel with a surface on which the dot pattern is printed facing the touch panel, a coordinate recognition unit, disposed on a side of the touch panel, for recognizing, as a coordinate value, a position of a player/operator's fingertip or a position of a pen or three dimensional object on the medium of the touch panel, an imaging unit for imaging the dot pattern of the medium or a portion thereof from a back surface side of the touch panel via an imaging portion disposed on a predetermined location in the touch panel chassis, a control unit for computing the coordinate value, the code value and an orientation signified by the dot pattern based on a captured image by the imaging unit, and for inputting a coordinate information from the coordinate recognition unit of the touch panel, and an output unit for outputting multimedia information such as a text, figure, image, motion picture, or sound information according to a instruction from the control unit, wherein the control unit calculates where on the medium a placing of the player/operator's fingertip or a placing of the pen or three dimensional object is performed, based on the coordinate value and code value of the dot pattern printed on the medium and the orientation of the medium, predetermined location information of the imaging portion, and the coordinate information from the coordinate recognition unit, and the control unit causes the output unit to output the multimedia information which differs depending on the location on the medium calculated [0007]), wherein 
the control unit is configured to: 
recognize the position of the first detection target based on sensing data obtained by a first sensor for sensing the first detection target from a first direction (Yoshida, if a card on which a dot pattern is printed is placed on a touch panel (stage surface), infrared irradiation light irradiated from IRLED irradiates the whole back surface of the touch panel via a reflector on a frame. The infrared irradiation light reflected by the back surface of the card is captured by a camera [0217] and [Fig. 17A]-[Fig. 17B]); and 
recognize the position of the second detection target based on sensing data obtained by a second sensor for sensing the second detection target from a direction opposite to the first direction across the same surface (Yoshida, a group of light-emitting elements and a group of light-receiving elements are disposed in pairs; when light emitted from the light-emitting elements are blocked by a medium such as a fingertip, a touch pen, or a figure, the light supposed to be received by the light-receiving elements cannot be received; coordinate inputs are enabled by recognizing the existence of such light blocking object at the corresponding location [0102]).

Regarding Claim 2:  Yoshida further discloses wherein a member that forms a surface on which the first detection target and the second detection target are located is a member that is located between the first sensor and the second sensor and that transmits a wavelength for detection by the second sensor (Yoshida, if a card on which a dot pattern is printed is placed on a touch panel (stage surface), infrared irradiation light irradiated from IRLED irradiates the whole back surface of the touch panel via a reflector on a frame; the infrared irradiation light reflected by the back surface of the card is captured by a camera [0217]). 

Regarding Claim 3:  Yoshida further discloses wherein 
the first sensor detects light reflected by a reflection material provided to the first detection target or light emitted from a light emitting unit provided to the first detection target (Yoshida, if a card on which a dot pattern is printed is placed on a touch panel (stage surface), infrared irradiation light irradiated from IRLED irradiates the whole back surface of the touch panel via a reflector on a frame. The infrared irradiation light reflected by the back surface of the card is captured by a camera [0217] and [Fig. 17A]-[Fig. 17B]), and 
the second sensor detects light reflected by a reflection material provided to the second detection target or light emitted from a light emitting unit provided to the second detection target (Yoshida, a group of light-emitting elements and a group of light-receiving elements are disposed in pairs; when light emitted from the light-emitting elements are blocked by a medium such as a fingertip, a touch pen, or a figure, the light supposed to be received by the light-receiving elements cannot be received; coordinate inputs are enabled by recognizing the existence of such light blocking object at the corresponding location [0102]). 

Regarding Claim 4:  Yoshida further discloses wherein 
the control unit performs collision determination to determine presence/absence of collision between the first detection target and the second detection target based on the recognized position of the first detection target and the recognized position of the second detection target (Yoshida, recognition of a player's touch on a surface of a medium is made possible, as well as recognition of the medium such as a card by a dot pattern printed on a back surface of the medium placed on a stage [Abstract]). 

Regarding Claim 8:  Yoshida further discloses wherein the control unit performs interaction control corresponding to the presence/absence of the collision (Yoshida, recognition of a player's touch on a surface of a medium is made possible, as well as recognition of the medium such as a card by a dot pattern printed on a back surface of the medium placed on a stage [Abstract]). 

Regarding Claim 9:  Yoshida further discloses wherein, when the collision has occurred, the control unit performs display control of at least one of the first detection target, the second detection target, and a surface on which the first detection target and the second detection target are located, voice output, or presentation of tactile sense to the first detection target or the second detection target (Yoshida, FIG. 39 is a diagram when the card is used as a controller for a voice recorder; in this embodiment, the touch panel chassis is connected to a voice recorder via a USB cable, etc.; when an operator touches "RECORD," sound is started to be recorded; when "PLAY" is touched, playback processing of the sound recorded in the voice recorder is performed; likewise, when the operator touches icons such as "FORWARD," "STOP," or "PAUSE," a processing corresponding to the icon is performed [0288] and [Fig. 39]). 

Regarding Claim 19:  Yoshida discloses an information processing method, comprising: 
recognizing, by a processor, a position of a first detection target based on sensing data obtained by a first sensor for sensing the first detection target from a first direction (Yoshida, if a card on which a dot pattern is printed is placed on a touch panel (stage surface), infrared irradiation light irradiated from IRLED irradiates the whole back surface of the touch panel via a reflector on a frame. The infrared irradiation light reflected by the back surface of the card is captured by a camera [0217] and [Fig. 17A]-[Fig. 17B]); and 
recognizing, by the processor, a position of a second detection target based on sensing data obtained by a second sensor for sensing the second detection target present on a surface on which the first detection target is present from a direction opposite to the first direction across the surface (Yoshida, a group of light-emitting elements and a group of light-receiving elements are disposed in pairs; when light emitted from the light-emitting elements are blocked by a medium such as a fingertip, a touch pen, or a figure, the light supposed to be received by the light-receiving elements cannot be received; coordinate inputs are enabled by recognizing the existence of such light blocking object at the corresponding location [0102]). 

Regarding Claim 20:  Yoshida discloses a computer program for causing a computer to function as a control unit for recognizing positions of a first detection target and a second detection target that are present on the same surface, wherein the control unit is configured to: 
recognize the position of the first detection target based on sensing data obtained by a first sensor for sensing the first detection target from a first direction (Yoshida, if a card on which a dot pattern is printed is placed on a touch panel (stage surface), infrared irradiation light irradiated from IRLED irradiates the whole back surface of the touch panel via a reflector on a frame. The infrared irradiation light reflected by the back surface of the card is captured by a camera [0217] and [Fig. 17A]-[Fig. 17B]); and 
recognize the position of the second detection target based on sensing data obtained by a second sensor for sensing the second detection target from a direction opposite to the first direction across the same surface (Yoshida, a group of light-emitting elements and a group of light-receiving elements are disposed in pairs; when light emitted from the light-emitting elements are blocked by a medium such as a fingertip, a touch pen, or a figure, the light supposed to be received by the light-receiving elements cannot be received; coordinate inputs are enabled by recognizing the existence of such light blocking object at the corresponding location [0102]).

There are currently no prior art rejections against claims 5-7 and 10-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715